Citation Nr: 0507513	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  99-09 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
facial and dental injuries sustained while in pursuit of a 
program of Department of Veterans Affairs (VA) vocational 
rehabilitation.


REPRESENTATION

Veteran represented by:	South Dakota Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel
INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1999 rating decision of the 
VA Regional Office in Sioux Falls, South Dakota (the RO).

Procedural history

The veteran served on active duty from July 1978 to November 
1982.

In July 1998, the RO received the veteran's claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
facial and dental injuries sustained while in pursuit of a VA 
vocational rehabilitation program.  His claim was denied by 
the RO in a February 1999 rating decision; he appealed to the 
Board, which denied the claim in October 2000.  

The veteran subsequently appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In an April 2001 Order, the Court vacated the 
Board's October 2000 decision and remanded the matter to the 
Board for development consistent with the Appellee's Motion 
for Remand and to Stay Proceedings (Appellee's Motion).  In 
particular, the Appellee's Motion sought readjudication of 
the claim by the Board in light of the then recently-enacted 
Veterans Claims Assistance Act of 2000 (VCAA).

In May 2002, the Board once again denied the veteran's claim.  
The veteran once again appealed to the Court.  In December 
2002, VA General Counsel filed another Appellee's Motion 
requesting that the veteran's claim be remanded because the 
Board had not presented sufficient reasons and bases to 
support its conclusion that VA provided the veteran with 
adequate notice of the information and evidence necessary to 
substantiate the claim.  In February 2003, the Court ordered 
that the Board's May 2002 decision be vacated and remanded.  

Following the February 2003 Order, the Board remanded the 
case in September 2003 for the purpose of ensuring compliance 
with the notice provisions of the VCAA.  After the additional 
development requested by the Board was accomplished, the 
veteran's claim was once again denied in an August 2004 
supplemental statement of the case (SSOC).  The case is now 
once again before the Board.


FINDING OF FACT

A preponderance of the evidence demonstrates that the 
veteran's facial and dental injuries were not directly caused 
by an essential activity or function within the scope of his 
vocational rehabilitation course.


CONCLUSION OF LAW

The requirements for entitlement to compensation under 38 
U.S.C.A. § 1151 for facial and dental injuries sustained 
while in pursuit of a program of VA vocational rehabilitation 
have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.358 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking compensation under the provisions of 
38 U.S.C.A. § 1151 for facial and dental injuries sustained 
in an April 1987 bicycle accident.  The veteran in essence 
contends that since he was riding his bike home from a VA 
vocational rehabilitation class at the time of the accident, 
he is entitled to § 1151 benefits.

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The relevant law and regulations and factual 
background will then be briefly set forth.  Finally, the 
Board will analyze the veteran's claim and render a decision.

Preliminary Matter

As noted in the Introduction, the Court remanded this case in 
April 2001 and February 2003 to ensure compliance with the 
VCAA.  In particular, the February 2003 remand was based on a 
motion by the Secretary which argued that the Board had not 
provided adequate reasons and bases to support its conclusion 
that VA fulfilled its obligations under the duty to notify 
provisions of the VCAA.  The Board in turn remanded this case 
in September 2003 so that additional VCAA compliance action 
could be accomplished.

Pursuant to the Court's remand, the Board will now provide 
reasons and bases as to why the VCAA was complied with.

The VCAA

Pursuant to the Court's remands, the Board has considered 
VA's duty to inform the veteran of the evidence needed to 
substantiate his claim and to assist him in obtaining the 
relevant evidence.  For reasons expressed in detail below, 
the Board concludes that the veteran was provided with a VCAA 
notice letter which satisfies the notice requirements of the 
VCAA.  The RO also assisted the veteran in obtaining certain 
evidence with respect to his claim.  The content of the VCAA 
notice letter and the efforts undertaken by VA to assist the 
veteran in gathering evidence with respect to his claim will 
be outlined immediately below.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the March 1999 statement of the case (SOC) and 
the August and September 2003 and August 2004 SSOCs of the 
pertinent law and regulations, of the need to submit 
additional evidence on his claims, and of the particular 
deficiencies in the evidence with respect to his claims.  

More significantly, following the Board's September 2003 
remand, a letter was sent to the veteran in February 2004, 
which was specifically intended to address the requirements 
of the VCAA.  This letter from the RO explained in detail the 
evidence needed to substantiate a § 1151 claim.  
Specifically, the February 2004 letter notified the veteran 
of the need to submit evidence showing that his disability 
"was proximately caused by the provision of training and 
rehabilitation service by the Secretary as part of an 
approved rehabilitation program under Chapter 31 (Vocational 
Rehabilitation and Education)."

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  The 
February 2004 VCAA letter advised the veteran that VA would 
provide a medical examination or get a medical opinion if 
such was necessary to decide the claim.  The veteran was also 
informed that VA was responsible for providing "[r]elevant 
records from any Federal agency" including "medical records 
from the military, from VA hospitals (including private 
facilities where VA authorized treatment), or from the Social 
Security Administration."  The veteran was further advised 
that VA would obtain "[r]elevant records not held by a 
Federal agency" including "records from State or local 
governments, private doctors or hospitals, or current or 
former employers."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The RO informed the veteran in its February 2004 letter that 
he was responsible to provide "enough information about your 
records so that [VA] can request them from the person or 
agency that has them," and was cautioned that "[i]t's your 
responsibility to make sure that we received all requested 
records that aren't in the possession of a Federal department 
or agency" (emphasis in original).  

Finally, the RO must request that the veteran provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The February 2004 letter specifically requested that the 
veteran submit "any additional information or evidence in 
your possession to substantiate your appeal."  The Board 
believes that this request substantially complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

The Board additionally notes that even though the February 
2004 letter requested a response within 60 days, it also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  The one-year period 
has since elapsed.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided with 
notice of the VCAA prior to the initial adjudication of his 
claim in February 1999.  See Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  The Board notes, however, that such 
a situation was a practical and legal impossibility, because 
the initial adjudication of this claim pre-dated the 
enactment of the VCAA in November 2000.  VA's General Counsel 
has held that the failure to provide VCAA notice prior to the 
enactment of the VCAA does not constitute error.  See 
VAOGCPREC 7-2004.  VA General Counsel opinions are binding on 
the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. 
§ 14.507 (2004).  After VCAA notice was provided to the 
veteran, the claim was readjudicated and a SSOC was provided 
to the veteran in August 2004.  Thus, any concerns expressed 
by the Court in Pelegrini as to adjudication of the claim 
before issuance of a VCAA notice letter have been rectified 
by the subsequent readjudication.  Therefore, there is no 
prejudice to the veteran in proceeding to consider this claim 
on the merits.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that the record contains all pertinent 
medical records, and other evidence regarding the April 1987 
bicycle accident, and there is no indication that there are 
outstanding relevant records that should be obtained prior to 
proceeding with this appeal.  While attempts to obtain the 
veteran's VA vocational rehabilitation records were 
unsuccessful, the Board notes that the file contains evidence 
(including a December 1986 rehabilitation plan) indicating 
that the veteran was enrolled in a program of VA vocational 
rehabilitation at the time of the accident.  This is not in 
dispute.  Moreover, as is explained in more detail in the 
decision below, the outcome of this appeal does not depend on 
the details of the veteran's vocational rehabilitation 
program, but rather on the circumstances surrounding the 
bicycle accident, which are adequately documented in the 
claims file.  Thus, further delay in this appeal to search 
for the veteran's vocational rehabilitation records would 
serve no useful purpose.  

The evidence of record includes treatment records from a 
private hospital in Vermillion, South Dakota dated April 30, 
1987, medical records from the Sioux Falls VA Medical Center 
(VAMC) dated May 1987 to June 1988 and from June 1995 to June 
1996, and a statement from R.H., DDS dated in August 1998.  
Personal statements from D.S. and J.F. regarding the 
circumstances surrounding the veteran's April 1987 bicycle 
accident were also obtained.  The veteran and his 
representative have not identified any outstanding evidence.  

While the veteran was not afforded a recent VA examination in 
this case, the Board finds that an examination is not 
necessary, as the outcome of this appeal does not depend on 
the veteran's current medical picture, but rather on the 
facts of an incident in 1987, which is well documented in the 
claims file.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board has the fundamental authority to decide in the 
alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995). 
To the extent that the VCAA may be applicable, the Board 
finds that the provisions of the VCAA have been appropriately 
complied with.  For reasons expressed immediately below, 
however, the Board believes that the provisions of the VCAA 
are not applicable to this case.

The Court has held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of the claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001); see also Manning v. Principi, 16 Vet. App. 
534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 
(2001).  

In the instant case, the facts are not in dispute.  The 
evidence reveals that the veteran suffered severe facial and 
dental injuries as a result of an April 1987 bicycle accident 
which occurred on his way home from VA vocational 
rehabilitation classes.  The question for the Board's 
determination is whether the circumstances of surrounding 
this accident are such as to warrant the payment of 
compensation under 38 U.S.C.A. § 1151.  Because the law and 
not the evidence is dispositive in the instant case, 
additional factual development would have no bearing on the 
ultimate outcome.  Accordingly, VCAA can have no effect on 
this appeal.  See Dela Cruz, supra; see also Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) [VCAA not applicable 
"because the law as mandated by statute and not the evidence 
is dispositive of the claim"].

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2004).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and presented 
testimony before a hearing officer at the RO in June 1999.  
The veteran indicated in his substantive appeal that he did 
not want a hearing before the Board.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

38 U.S.C. § 1151

38 U.S.C. § 1151, as it relates to injuries sustained during 
vocational rehabilitation training, provides as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title 
shall be awarded for a qualifying additional disability 
or a qualifying death of a veteran in the same manner as 
if such additional disability or death were service-
connected.  For purposes of this section, a disability 
or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and--

"(2) the disability or death was proximately caused (A) 
by the provision of training and rehabilitation services 
by the Secretary (including by a service-provider used 
by the Secretary for such purpose under section 3115 of 
this title) as part of an approved rehabilitation 
program under chapter 31 of this title, or (B) by 
participation in a program (known as a "compensated 
work therapy program") under section 1718 of this 
title."

Compensation for disability resulting from the pursuit of 
vocational rehabilitation is not payable unless there is 
established a direct (proximate) causal connection between 
the injury or aggravation of an existing injury and some 
essential activity or function which is within the scope of 
the vocational rehabilitation course, not necessarily limited 
to activities or functions specifically designated by VA in 
the individual case, since ordinarily it is not expected that 
each and every function and act of a veteran pursuant to his 
or her course of training will be particularly specified in 
the outline of the course or training program.  For example, 
a disability resulting from the use of an item of mechanical 
or other equipment is within the purview of the statute if 
training in its use is implicit within the prescribed program 
or course outlined, or if its use is implicit in the 
performance of some task or operation the trainee must learn 
to perform.  38 C.F.R. § 3.358(c)(5) (2004).

In determining whether the element of direct or proximate 
causation is present, it remains necessary for a distinction 
to be made between an injury arising out of an act performed 
in pursuance of the course of training, that is, a required 
"learning activity," and one arising out of an incident 
which is incident to, related to, or coexistent with the 
pursuit of the program of training.  For a case to fall 
within the statute there must have been sustained an injury 
which, but for the performance of a "learning activity" in 
the prescribed course of training, would not have been 
sustained.  A meticulous examination into all the 
circumstances is required, including a consideration of the 
time and place of the incident producing the injury.  38 
C.F.R. § 3.358(c)(5).

The Board notes the contentions of the veteran's 
representative that 38 C.F.R. § 3.361 and not 38 C.F.R. § 
3.358 should be applied in the instant case.  In August 1998, 
VA issued regulations at 38 C.F.R. §§ 3.361, 3.362, and 3.363 
to implement the changes brought about by 1996 statutory 
changes in 38 U.S.C.A. § 1151 and to incorporate precedent 
opinions issued by VA's General Counsel.  See Additional 
Disability or Death Due to Hospital Care, Medical or Surgical 
Treatment, Examination, or Training and Rehabilitation 
Services, 63 Fed. Reg. 45,004 (Aug. 24, 1998).  Those 
regulations were, however, rescinded in January 1999 and have 
no bearing on the outcome of the veteran's appeal.  See 
Additional Disability or Death Due to Hospital Care, Medical 
or Surgical Treatment, Examination, or Training and 
Rehabilitation Services, 64 Fed. Reg. 1131 (Jan. 8, 1999).  
The resolution of the issue on appeal will, therefore, be 
determined in accordance with the provisions of 38 U.S.C.A. § 
1151(b) and 38 C.F.R. § 3.358.

Factual Background

As noted earlier in this decision, this appeal arises out of 
the veteran's contention that he should receive VA 
compensation for facial and dental injuries sustained in an 
April 1987 bicycle accident, which occurred when he was on 
his way home from VA vocational rehabilitation classes held 
at the University of South Dakota when the accident occurred.  

The fact in this case are not in substantial dispute.  A 
December 1986 Rehabilitation Plan indicates that the 
veteran's objective was to complete requirements for a 
Bachelor of Science degree in Business Administration with 
the goal of gaining employment as a junior executive or a 
related occupation.  A University of South Dakota final grade 
report confirms that the veteran was enrolled in classes in 
the spring of 1987.

According to an April 1987 accident report, the veteran was 
riding his bike on the sidewalk of East Campus Drive.  When 
he rode over a curb, his tire came out of the fork and he 
fell face-first into the street.  An eyewitness statement 
from J.F. indicates that the veteran's bike hit a hole, 
causing his front wheel to come off.  The witness stated that 
the veteran "did a head first dive into the street."  The 
witness indicated that the veteran was coming from campus, 
because the road he was riding on only led to campus.

An April 1987 emergency room report from a private hospital 
in Vermillion, South Dakota indicates that the veteran was 
treated immediately after the accident for deep facial 
abrasions and tissue loss.  He also had a possible fracture 
of the alveolar processes of the maxilla.  The veteran was 
subsequently transferred to the Sioux Falls VAMC where he 
underwent debridement and repair of his facial lacerations, 
including wire fixation for a maxillary alveolar fracture and 
the application of an upper arch bar.  Following the surgery, 
the veteran went to the recovery room in satisfactory 
condition.  He was discharged from the hospital a few days 
later.

The record reflects that the veteran received follow-up 
treatment for his injuries.  A June 1988 VA treatment record 
reflects that in February 1988, the veteran underwent a 
second reconstructive procedure with dermabrasion.  
Additional dermabrasion of the nose and face was performed in 
June 1988.

An August 1998 private medical statement from R.H., DDS, 
indicates that he had treated the veteran since 1991, at 
which time the veteran presented with a history of trauma to 
the maxillary and mandibular anteriors.  The veteran related 
to the dentist that he sustained these injuries in the 
bicycle accident.

In June 1999, the veteran presented testimony at a hearing 
held at the RO.  The veteran testified that prior to the 
accident he was in a computer lab on the University of South 
Dakota campus preparing for a final exam, and that the 
accident occurred on his way home from campus.  

Analysis

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the "reasons or 
bases" requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is 
meant to entail a critical examination of the justification 
for the decision."  While the Board's analysis of the issues 
subject to the Court's orders has been undertaken with that 
obligation in mind, the Board also notes that neither the 
April 2001 nor the February 2003 Court orders noted any 
specific substantive defect in the Board's October 2000 and 
May 2002 decisions.  The only basis for the remands was to 
ensure compliance with the VCAA which, as detailed above, has 
been accomplished.

As noted above, disability resulting from the pursuit of 
vocational rehabilitation is not payable unless there is 
established a direct (proximate) causal connection between 
the injury and some essential activity or function which is 
within the scope of the vocational rehabilitation course.  In 
particular, the injury must arise out of out of an act 
performed in pursuance of the course of training, that is, a 
required "learning activity," as opposed to an injury 
arising out of an incident which is incident to, related to, 
or coexistent with the pursuit of the program of training.  
See 38 C.F.R. § 3.358.  Thus, for the veteran to obtain 
compensation under 38 U.S.C.A. § 1151, he must show that bike 
riding was a required "learning activity" as part of his 
vocational rehabilitation.  Such evidence is lacking in this 
case.

The veteran has contended that his injuries were sustained in 
a bicycle accident which occurred while he was on his way 
home from campus after a day of studying for a final 
examination in a computer programming class.  There is no 
reason to doubt this.  The veteran has not, however, alleged 
that riding a bicycle was a requirement of this course, or 
any other taken in the spring 1987 semester.  The Board also 
finds nothing in the record to suggest that bike riding was 
required in any of the veteran's University of South Dakota 
course work.  

In short, although the veteran was biking home from a VA 
vocational rehabilitation course, his injuries were not 
sustained as part of a required "learning activity" 
performed in pursuit of a course of training.  Rather, his 
injuries were incident to, or coexistent with, his pursuit of 
the program of training.  In other words, although the 
veteran had to travel to and from his VA vocational 
rehabilitation classes, riding a bike was not an essential 
function (a required "learning activity") of the vocational 
rehabilitation course he was pursuing. 

The Board finds that the fact pattern presented in this case 
is quite similar to that found in a non-precedential but 
persuasive opinion by a single judge of the Court.  See 
Bethea v. Derwinski, 252, 254 (1992) [a non-precedential 
Court decision may be cited "for any persuasiveness or 
reasoning it contains"].  In Hamilton v. Principi, U.S. Vet. 
App. No. 02-1021 (March 18, 2004), the claimant sought 
compensation under 38 U.S.C.A. § 1151 for back and neck 
injuries sustained in an automobile accident which occurred 
while the claimant was driving to her vocational 
rehabilitation program.  The Court held that driving a car 
did not constitute a "learning activity," and as such the 
back and neck injuries sustained "were not proximately 
caused by the vocational training."  In this case, as in 
Hamilton, transportation to and from VA vocational 
rehabilitation classes is not in itself a "learning 
activity" and as such cannot substantiate a claim for 
benefits under 38 U.S.C.A. § 1151.

The Board also finds persuasive the opinion of the Court in 
Sweitzer v. Brown, 5 Vet. App. 503 (1999).  In Sweitzer, the 
Court affirmed a Board decision which denied § 1151 benefits 
for a veteran who had claimed that while he was waiting for a 
VA examination, an unidentified patient in a motorized 
wheelchair struck him in the lower torso, resulting in back 
injuries.  The Court held that "in order to be compensable 
under § 1151, [the injury] must have resulted from the 
examination itself, not from the process of reporting for the 
examination . . . [t]he statute does not address disabilities 
that are merely coincidental with the receipt of VA 
treatment."  

Analogizing the circumstances in Sweitzer to the instant 
case, to be compensable under § 1151, the veteran's injury 
would have to result from the vocational rehabilitation 
itself, not from the process of reporting for vocational 
rehabilitation classes.  In this case, the veteran's bicycle 
accident did not result from the vocational rehabilitation 
itself, as bike riding was not a requirement for any of the 
veteran's coursework.  Rather, the veteran was riding his 
bike in the process of reporting for (or in this case 
returning home from) vocational rehabilitation.  Following 
the Court's guidance in Sweitzer, the Board finds that the 
veteran's injuries, sustained as they were in the process of 
returning home from vocational rehabilitation classes, are 
merely coincidental with the veteran's vocational 
rehabilitation program, and are thus not compensable under 
the provisions of 38 U.S.C.A. § 1151.

The Board also notes that the opinion of VA's General Counsel 
in VAOPGCPREC 7-97 is particularly instructive.  In 
VAOPGCPREC 7-97, VA's General Counsel was asked if the 
provisions of 38 U.S.C.A. § 1151, which authorize the payment 
of benefits for disability incurred as the "result of 
hospitalization," apply to disabilities incurred during 
hospitalization but which are unrelated to the program of 
medical treatment (the claimant in question was injured while 
playing basketball while hospitalized at a VA substance abuse 
treatment unit).  

VAOPGCPREC 7-97 stated that if the circumstances or 
conditions of hospitalization gave rise to the risks out of 
which the injury arose, the injury may be considered to have 
resulted from the hospitalization.  The opinion further 
stated that in making this determination, it is necessary to 
identify, to the extent possible, the specific cause of the 
incident causing the injury, and to determine whether that 
cause is attributable to the circumstances or conditions of 
the hospitalization.  The Opinion states that if the 
hospitalization created a "zone of danger" out of which the 
injury arose, there would be a basis for concluding that the 
hospitalization caused the injury.  The Opinion further notes 
that a fall which is caused by the claimant's own 
inadvertence would not be considered to have resulted from 
hospitalization. However, where the precipitating cause of 
the fall may be reasonably attributed to conditions or 
circumstances of the hospitalization, rather than some 
circumstance originating with the claimant, the resulting 
injuries would be said to be the result of hospitalization, 
rather than the result of some circumstance originating with 
the claimant.

Analogizing VAOPGCPREC 7-97 to the instant case, to be 
compensable under 
38 U.S.C.A. § 1151, the veteran's injury must have arisen out 
of the circumstances or conditions of vocational 
rehabilitation.  If the circumstances surrounding the 
veteran's program of vocational rehabilitation created a 
"zone of danger" out of which the injury arose, there would 
be a basis for concluding that vocational rehabilitation 
caused the injury.  However, injuries originating with the 
veteran (including those as a result of his inadvertence) are 
not compensable. 

In the instant case, the Board finds that the veteran's 
program of rehabilitation did not create a "zone of danger" 
out of which the injury arose.  The veteran's vocational 
rehabilitation program consisted of undergraduate coursework 
leading to the Bachelor of Science degree in Business 
Administration.  Activities such a riding a bicycle are not 
contemplated by such a course of study and, as noted above, 
were not required as part of the veteran's coursework.  The 
accident also did not occur during a scheduled class, rather 
it happened on the veteran's way home from class.  Thus, the 
veteran's injuries did not arise out of the circumstances or 
conditions of vocational rehabilitation (i.e. his 
undergraduate coursework) and his vocational rehabilitation 
program did not create a "zone of danger" out of which the 
injury arose.  Rather, these injuries arose out of the 
veteran's own inadvertence and are thus not compensable under 
the guidance provided by VAOPGCPREC 7-97.

In summary, the veteran's bicycle accident was not an 
essential function within the scope of his vocational 
rehabilitation course, as there is no direct (proximate) 
causal connection between the facial and dental injuries 
sustained in the April 1987 bicycle accident and an essential 
activity or function which was within the scope of the VA 
vocational rehabilitation course.  As such, there is no legal 
basis for compensation for the injuries resulting from the 
bicycle accident, and the appeal is denied.  See 38 C.F.R. § 
3.358 (2004).

The Board is bound by VA laws and regulations, and as 
explained above there is no legal basis to allow the appeal 
in this case.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) [where the law and not the evidence is dispositive, 
the claim should be denied because of the absence of legal 
merit, or the lack of entitlement under the law].  The 
benefits sought on appeal are accordingly denied.




ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
facial and dental injuries sustained while in pursuit of a 
program of vocational rehabilitation is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


